                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

 Mexico Plastic Company                               )
                                                      )
                                                      )
                  Plaintiff(s),                       )
                                                      )
           vs.                                        )             Case No. 4:19cv3298 UNA
                                                      )
                                                      )
 Texas Ice Express, LLC                               )
                                                      )
                  Defendant(s).                       )



                                                ORDER

          The above styled and numbered case was filed on December 19, 2019 and assigned to the

Eastern Division.

          After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Northern Division.

          Accordingly,

          IT IS HEREBY ORDERED that the above styled case is transferred to the Northern

Division and randomly assigned to the Honorable Patricia L. Cohen, United States Magistrate

Judge, under cause number 2:19cv00093.

          IT IS FURTHER ORDERED that cause number 4:19cv3298 UNA be administratively

closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT

Dated: December 20, 2019                                     By: ___________________
                                                                 Lori Miller Young, Chief Deputy


In all future documents filed with the Court, please use the following case number 2:19cv00093 PLC.
